UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. China New Greenfood Company Ltd. (Exact name of registrant as specified in the Charter) Nevada 000-53775 46-0522277 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) c/o Hunan Xiangmei Food Co, Ltd. 200 Taozhu Road, Wuxi Town Qiyang County, Yongzhou City Hunan Province, China (Address of Principal Executive Offices) (Zip Code) (86) 746-3269-828 (Registrants Telephone number, including area code) NEWERA TECHNOLOGY DEVELOPMENT CO., LTD. 25-1303 Dongjin City Suite East Dongshan Road, Huainan, Anhui Province P.R.C. 232001 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesoNo x State the number of shares outstanding of each of the issuer’s classes of common equity, as ofMay 12, 2011: 11,057,450 shares of common stock. CHINA NEW GREENFOOD COMPANY LTD. FORM 10-Q March 31, 2011 TABLE OF CONTENTS PART I— FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 34 PART II— OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 35 Item 4. (Removed and Reserved) 35 Item 5. Other Information 35 Item 6. Exhibits 35 SIGNATURES 36 PART 1 - FINANCIAL INFORMATION Item 1.Financial Statements CHINA NEW GREENFOOD CO., LTD (FORMERLY NEWERA TECHNOOGY DEVELOPMENT CO., LTD) INDEX TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS CONTENTS Unaudited Condensed Consolidated Financial Statements: Condensed Consolidated Balance Sheets - As of March 31, 2011 and June 30, 2010 (Unaudited) 2 Condensed Consolidated Statements of Income and Comprehensive Income - For the Nine and Three Monthsended March 31, 2011 and 2010 (Unaudited) 3 Condensed Consolidated Statements Changes in Stockholders' Equity- For the Nine and Three Months ended March 31, 2011 and 2010 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows - For the Nine months ended March 31, 2011 and 2010 (Unaudited) 5 Notes to Unaudited Condensed Consolidated Financial Statements (Unaudited) 6 to 19 1 CHINA NEW GREENFOOD CO., LTD AND SUBSIDIARIES (FORMERLY NEWERA TECHNOLOGY DEVELOPMENT CO., LTD) CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) As of March 31, 2011 As of June 30, 2010 ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable Inventories Advances to suppliers and other prepaid expense Total Current Assets Property, plant and equipment, net Farmland development cost, net Land use rights under capital lease, net Deposit on land use right Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Short-term loans payable $ $ Short-term obligation under capital lease from related parties Current Portion of long-term loan payable - Accounts payable Advance from customers - Payroll payable Taxes payable Dividends Payable - Due to related parties Total Current Liabilities Long-term loan payable, less current portion Long-term obligation under capital lease from related parties, less current portion Warrant liability - Total Liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Common stock, $0.001 par value, 100,000,000 shares authorized; 11,057,450 and 9,200,000 shares issued and outstanding at March 31, 2011 and June 30, 2010 respectively Additional paid-in capital Retained earnings Statutory reserve Accumulated other comprehensive income Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying footnotes are an integral part of these condensed consolidated financial statements 2 CHINA NEW GREENFOOD CO., LTD AND SUBSIDIARIES (FORMERLY NEWERA TECHNOLOGY DEVELOPMENT CO., LTD) CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) For the three months Ended For the nine months Ended March 31, March 31, NET REVENUES $ COST OF REVENUES GROSS PROFIT OPERATING EXPENSES: Selling and marketing expenses General and administrative expenses Total Operating Expenses INCOME FROM OPERATIONS OTHER (EXPENSE) INCOME: Interest income Interest expense Non-operational income - Total Other (Expense) Income - INCOME BEFORE INCOME TAXES PROVISION FOR INCOME TAXES - NET INCOME $ COMPREHENSIVE INCOME: Foreign currency translation gain (loss) TOTAL COMPREHENSIVE INCOME $ BASIC INCOME PER COMMON SHARE $ DILUTED INCOME PER COMMON SHARE $ BASIC WEIGHTED AVERAGE COMMON SHARES OUTSTANDING DILUTED WEIGHTED AVERAGE COMMON SHARES OUTSTANDING The accompanying footnotes are an integral part of these condensed consolidated financial statements 3 CHINA NEW GREENFOOD CO., LTD AND SUBSIDIARIES (FORMERLY NEWERA TECHNOLOGY DEVELOPMENT CO., LTD) STATEMENTS OF CHANGE IN STOCKHOLDERS' EQUITY For nine months ended March 31, 2011 and 2010 (UNAUDITED) Accumulated Other Total Common Stock Additional Retained Statutory Comprehensive Stockholders' Number of Shares Amount Paid-in Capital Earnings Reserve Income Equity Balance, June 30, 2009 (Retroactively Restated) $ Cash dividends declared - Cash dividends reinvested - Comprehensive income: Net income for the period - Foreign currency translation adjustment - Balance, March 31, 2010 $ Balance, June 30, 2010 (Retroactively Restated) $ Issuance of shares in reverse merger on January 28, 2011 - Capital contribution - Issuance of common shares in a private placement on January 28, 2011 - - - Stock Issuance for service - - - Stock warrants issued in connection with private placement - Comprehensive income: Net income for the period - Foreign currency translation adjustment - Balance, March 31, 2011 $ The accompanying footnotes are an integral part of these condensed consolidated financial statements 4 CHINA NEW GREENFOOD CO., LTD AND SUBSIDIARIES (FORMERLY NEWERA TECHNOLOGY DEVELOPMENT CO., LTD) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the nine months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income from operations to net cash provided by operating activities: Depreciation Amortization -farmland development cost Amortization-land use rights under capital lease from related parties Stock-based compensation - Changes in assets and liabilities: Accounts receivable ) ) Inventories Advances to suppliers and other prepaid expense ) ) Accounts payable Advance from customers ) Payroll payable Taxes payable Due to related party NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment ) ) Increase in farmland development cost ) ) Increase in deposit on land use rights - ) NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Increase in short-term Loan Payable Repayment of long-term loan payable ) - Increase in loans from related party Payment of cash dividend ) - proceeds from issuance of shares in private placement - Capital contribution by shareholder - NET CASH PROVIDED BY FINANCING ACTIVITIES EFFECT OF FOREIGN EXCHANGE RATE ON CASH AND CASH EQUIVALENTS NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUILAVENTS - beginning of period CASH AND CASH EQUIVALENTS - end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for: Interest $ $ NON-CASH FINANCING ACTIVITIES: Cash dividends declared $
